     Case 2:19-cr-00787-CJC Document 53 Filed 04/07/21 Page 1 of 4 Page ID #:357




1      CUAUHTEMOC ORTEGA (Bar No. 257443)
       Federal Public Defender
2      ELENA SADOWSKY (Bar No. 302053)
       (E-Mail: Elena_Sadowsky@fd.org)
3      Deputy Federal Public Defenders
       321 East 2nd Street
4      Los Angeles, California 90012-4202
       Telephone: (213) 894-2854
5      Facsimile: (213) 894-0081
6      Attorneys for Defendant
       DARREN FITZGERALD MCGHEE
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11
12     UNITED STATES OF AMERICA,                      Case No. 19-787-CJC
13                 Plaintiff,                         DEFENDANT’S OPPOSITION TO
                                                      GOVERNMENT’S MOTION TO
14           v.                                       CONTINUE TRIAL
15     DARREN FITZGERALD MCGHEE,
16                 Defendant.
17
18
19           Defendant Darren Fitzgerald McGhee, by and through his counsel of record,
20     Deputy Federal Public Defender Elena Sadowsky, hereby files this opposition to the
21     government’s motion to continue trial and for speedy trial act findings of excludable
22     delay (Dkt. No. 51).
23     //
24     //
25     //
26     //
27     //
28
                                                  i
     Case 2:19-cr-00787-CJC Document 53 Filed 04/07/21 Page 2 of 4 Page ID #:358




1            This opposition is based upon the attached memorandum of points and
2      authorities, the files and records in this case, and any evidence or argument introduced
3      at a hearing on this matter.
4                                             Respectfully submitted,
5                                             CUAUHTEMOC ORTEGA
                                              Federal Public Defender
6
7      DATED: April 7, 2021                By /s/ Elena Sadowsky
8                                            ELENA SADOWSKY
                                             Deputy Federal Public Defender
9                                            Attorney for Darren Fitzgerald McGhee

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   ii
     Case 2:19-cr-00787-CJC Document 53 Filed 04/07/21 Page 3 of 4 Page ID #:359




1                     MEMORANDUM OF POINTS AND AUTHORITIES
2
             Mr. McGhee objects to a further continuance of his trial for the reasons stated in
3
       his previous opposition to the government’s ex parte application to continue trial (Dkt.
4
       42), which he incorporates by reference here. That a jury trial may be possible on May
5
       10, 2021--after the speedy trial clock expiration in this case and 14 months after the
6
       pandemic began--does not justify an ends of justice continuance. Jury trials are possible
7
       now and they have been for many months as demonstrated by the Orange County
8
       Superior Court.
9
             Nothing in life is risk-free. That’s particularly true during a pandemic. Still, over
10
       the last year, many people have continued showing up to their in-person jobs in order to
11
       keep society running. Grocery store employees, mechanics, police, construction
12
       workers, nurses, firefighters, preachers, servers, drivers, child carers, barbers, baristas,
13
       cooks. They’ve done that because, despite the risks, certain things are essential and
14
       have to be done.
15
             Until March 2020, most people would have thought that criminal jury trials –
16
       won through a revolutionary war and enshrined in the Sixth Amendment – fit that basic
17
       description. As John Adams wrote, “representative government and trial by jury are the
18
       heart and lungs of liberty. Without them we have no fortification against being ridden
19
       like horses, fleeced like sheep, worked like cattle, and fed and clothed like swine and
20
       hogs.”
21
             Yet a majority of judges in the Central District have expressed a different view.
22
       Implicitly concluding that criminal trials are not that important, the Court has placed
23
       them on par with nonessential businesses, issuing one-line statements vaguely
24
       suggesting that the Court will resume trying cases once a majority of the District Judges
25
       deem it safe. 1 As a result, despite having more than 12 months to adapt, the largest
26
27           1
               The state health orders to which the Central District of California purports to be
28     deferring explicitly carve out courts – not because there is no risk of infection in the
       courthouse, but in recognition that risks and benefits and values must all be balanced.
       That’s why state courts, to which the orders directly apply, have continued trying cases.
                                                    1
     Case 2:19-cr-00787-CJC Document 53 Filed 04/07/21 Page 4 of 4 Page ID #:360




1      federal judicial district in the country has gone an entire year without convening – or
2      even attempting to convene – a single criminal jury trial.
3            While the judges favoring a trial suspension undoubtedly think that they are
4      doing right by playing it exceedingly safe, “[e]xperience should teach us to be most on
5      our guard to protect liberty when the government’s purposes are beneficent,” as the
6      “greatest dangers to liberty lurk in insidious encroachment by men of zeal, well-
7      meaning but without understanding.” Olmstead v. United States, 277 U.S. 438, 479
8      (1928) (Brandeis, J., dissenting).
9            Mr. McGhee does not suggest that trying cases during a pandemic is an entirely-
10     risk-free proposition. But then, neither is working at a grocery store, or stocking shelves
11     at Amazon, or policing the streets. The risks of trying cases are real, but are also
12     manageable and worth taking. Infection rates are low, mitigation measures are possible,
13     and vaccines are being administered apace. 2 As the Supreme Court has warned with
14     increasing frequency: “even in a pandemic, the Constitution cannot be put away and
15     forgotten[.]” Roman Catholic Diocese of Brooklyn v. Cuomo, ___U.S.___, 141 S. Ct.
16     63, 68 (2020).
17
18
                                               Respectfully submitted,
19
                                               CUAUHTEMOC ORTEGA
20                                             Federal Public Defender
21
       DATED: April 7, 2021                 By /s/ Elena Sadowsky
22                                            ELENA SADOWSKY
23                                            Deputy Federal Public Defender
                                              Attorney for Darren Fitzgerald McGhee
24
25
26
27
28           2
              527,428 people in Orange County have been fully vaccinated as of March 29,
       2021. See https://occovid19.ochealthinfo.com/vaccines-administered-oc
                                                  2
